Name: Political and Security Committee Decision (CFSP) 2017/1780 of 18 September 2017 on the appointment of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/1/2017)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  European construction;  international security
 Date Published: 2017-09-30

 30.9.2017 EN Official Journal of the European Union L 253/37 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/1780 of 18 September 2017 on the appointment of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/1/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2014/219/CFSP of 15 April 2014 on the European Union CSDP mission in Mali (EUCAP Sahel Mali) (1), and in particular Article 7(1) thereof, Whereas: (1) Pursuant to Decision 2014/219/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with the third paragraph of Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the EUCAP Sahel Mali mission, including the decision to appoint a Head of Mission. (2) On 26 May 2014, the PSC adopted Decision EUCAP Sahel Mali/1/2014 (2), appointing Mr Albrecht CONZE as Head of Mission of EUCAP Sahel Mali from 26 May 2014 to 14 January 2015. (3) The mandate of Mr Albrecht CONZE as Head of Mission of EUCAP Sahel Mali has been extended several times, most recently by PSC Decision EUCAP Sahel Mali/2/2016 (3), which extended his mandate as Head of Mission of EUCAP Sahel Mali until 14 July 2017. (4) On 15 September 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr Philippe RIO as Head of Mission of EUCAP Sahel Mali from 1 October 2017 to 14 January 2018, HAS ADOPTED THIS DECISION: Article 1 Mr Philippe RIO is hereby appointed as Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) from 1 October 2017 to 14 January 2018. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 September 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 113, 16.4.2014, p. 21. (2) Political and Security Committee Decision 2014/310/CFSP of 26 May 2014 on the appointment of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/1/2014) (OJ L 164, 3.6.2014, p. 43). (3) Political and Security Committee Decision (CFSP) 2016/2381 of 14 December 2016 extending the mandate of the Head of Mission of the European Union CSDP mission in Mali (EUCAP Sahel Mali) (EUCAP Sahel Mali/2/2016) (OJ L 352, 23.12.2016, p. 59).